IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IRA E. REYNOLDS, JR.,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NOS. 1D16-1455, 1D16-1456, and
                                     1D16-1457 (CONSOLIDATED)
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Candice K. Brower, Regional Counsel, and Michael J. Titus, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.